Citation Nr: 0804205	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  05-20 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a low back disability, 
currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1988 to February 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for an increased rating for a low back 
disability.


FINDINGS OF FACT

1.  The veteran's low back disability (residuals of back 
injury with disc herniation) is manifested by forward flexion 
to no more than 40 degrees.  It has not been productive of 
incapacitating episodes, and ankylosis has not been shown.  

2.  The veteran's low back disability is manifested by 
neurological impairment in the left lower extremity which 
approximates no more than mild incomplete paralysis of the 
sciatic nerve. 

3.  The veteran's low back disability is not manifested by 
neurological impairment in the right lower extremity.


CONCLUSION OF LAW

1.  The criteria for a rating higher than 40 percent for the 
orthopedic manifestations of a low back disability (residuals 
of back injury with disc herniation) have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.71a, Diagnostic Codes (DCs) 5236, 5237, 5243 (2007).  

2.  The criteria for a separate 10 percent rating for a 
neurological manifestation of a low back disability (mild 
incomplete paralysis of the sciatic nerve) in the lower left 
extremity have been met.  38 U.S.C.A. §§ 1155, 5107(b), 
5110(g) (West 2002); 
38 C.F.R. §§ 3.321(b), 4.25, 4.26, 4.71a, DC 8720 (2007).

3.  The criteria for a separate 10 percent rating for a 
neurological manifestation of a low back disability in the 
right lower extremity have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b), 5110(g) (West 2002); 38 C.F.R. §§ 3.321(b), 
4.25, 4.26, 4.71a, DC 8720 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran. 38 C.F.R. § 4.3 (2007).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1 (2007); Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  The Board must 
consider staged ratings where the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based, as far as practically can be determined, on average 
impairment in earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. Part 4 (2007).  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2007).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2007).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2007), 
however, should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45.  For the purpose of rating disability from 
arthritis, the spine is considered a major joint.  38 C.F.R. 
§ 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010, 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  When, however, the limitation of 
motion is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent may be applied to each such 
major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2007).  The use of terminology such as severe by VA 
examiners and others, although an element to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2007).  

The veteran's lumbar spine disability in this case was rated 
40 percent disabling under the old diagnostic criteria of DC 
5292, which contemplated limitation of motion of the 
lumbosacral spine.  The veteran's limitation of motion of the 
lumbosacral spine is rated under the General Rating Formula 
for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine 
(2007), 38 C.F.R. § 4.71a, DC 5237.  Other applicable 
diagnostic codes include DCs 5237, 5242, and 5243, which 
pertain to lumbosacral strain, degenerative arthritis of the 
spine, and intervertebral disc syndrome, respectively.  
38 C.F.R. § 4.71a, DC 5237, 5242, 5243.  These diagnostic 
codes are also rated under the General Rating Formula for 
Diseases and Injuries of the Spine.

Diagnostic Code 5242 may not serve as a basis for an 
increased rating in this case.  The lumbar vertebrae are 
considered a group of minor joints that is ratable on parity 
with a major joint.  38 C.F.R. § 4.45.  Diagnostic Code 5242 
directs that degenerative arthritis of the spine be evaluated 
under DC 5003.  See 38 C.F.R. § 4.71a, DC 5243.  Diagnostic 
Code 5003 allows for the assignment of a 20 percent rating 
only where there is X-ray evidence of arthritis of two or 
more major joints or two or more minor joint groups.  The 
lumbar spine may only be rated as one major joint.  
Regardless, the veteran is already in receipt of a rating in 
excess of 20 percent under a diagnostic code predicated upon 
limitation of motion, and thus neither DC 5003 nor 5242 may 
serve as a basis for an increased rating in this case.  
38 C.F.R. § 4.71a, DC 5003, 5242.

It has not been contended or shown in this case that the 
veteran has residuals of a fracture of the vertebra (DC 
5235), sacroiliac injury and weakness (5236), 
spondylolisthesis or segmental instability (DC 5239), 
ankylosing spondylitis (5240), or spinal fusion (DC 5241).  
Accordingly, the diagnostic codes pertaining to these 
disabilities are not applicable in the instant case.

The General Rating Formula for Diseases and Injuries of the 
Spine provides for a maximum rating of 40 percent in the 
absence of ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine (2007).  The 
veteran is already in receipt of a 40 percent rating.  
Accordingly, the General Rating Formula for Diseases and 
Injuries of the Spine may not serve as a basis for an 
increased rating.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a higher rating of 60 
percent is warranted where the evidence reveals 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  Incapacitating episodes 
are defined as requiring bed rest prescribed by a physician 
and treatment by a physician.  On VA examination in August 
2004, the veteran did not report experiencing any 
incapacitating episodes under the criteria set forth in the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  Additionally, the record does not 
otherwise reflect that he has experienced any incapacitating 
episodes since the year prior to filing his claim for an 
increased rating.  Accordingly, he is not entitled to a 
rating higher than 40 percent based upon incapacitating 
episodes.

As the veteran is not entitled to an increased rating based 
on incapacitating episodes, it is necessary to determine 
whether the veteran is entitled to a higher rating based on 
his orthopedic and neurological manifestations.

Turning first to the orthopedic manifestations, the Board 
notes that clinical records dated within a year prior to the 
veteran's claim for an increased rating for a low back 
disability do no include any specific measurements of range 
of motion.  The first such evidence of the record within the 
appeal period is found in the veteran's VA examination dated 
in August 2004.  This examination revealed front forward 
flexion to 40 degrees.  Total range of motion was 90.  The 
results of that examination warrant a rating of no more than 
40 percent under the general rating formula.  The 
requirements for a higher rating under the general rating 
formula, unfavorable ankylosis of either the thoracolumbar 
spine or the entire spine, are neither contended nor shown.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2007).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term incomplete paralysis indicates a 
degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  
38 C.F.R. § 4.123 (2007).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  Disability ratings of 10 percent, 
20 percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  A 60 percent rating is warranted for 
severe incomplete paralysis with marked muscle atrophy.  
Complete paralysis of the sciatic nerve, which is rated as 80 
percent disabling, contemplates foot dangling and dropping, 
no active movement possible of muscles below the knee, and 
flexion of the knee weakened or (very rarely) lost.  
38 C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8620 refers to 
neuritis of the sciatic nerve, and DC 8720 refers to 
neuralgia of the sciatic nerve.

VA treatment records dated from June 2003 to June 2005 and 
the report of the VA examination dated in August 2004 show 
symptoms and assessment of radiculopathy in the left lower 
extremity.  The radiculopathy was associated with occasional 
numbness and tingling.  However, sensory evaluation revealed 
no deficits in any dermatomes.  Additionally, the veteran 
denied any weakness in the lower extremities.  Magnetic 
Resonance Imaging (MRI) in May 2004 demonstrated a broad-
based herniated disc at L4-L5 associated with an annual tear 
and a bulged disc at L5-S1 involving the left L5 existing 
nerve root.  The veteran also complained of pain in his right 
lower extremity, and VA medical record dated in May 2003 
indicated positive straight leg raising for the right leg.  
However, the veteran's MRI report and other medical records 
were negative for any neurological abnormalities in the right 
leg.  

On VA examination in August 2004, the veteran was noted to 
have mild muscle spasm in the lumbar region.  He reported 
pain, with intermittent tingling and numbness, radiating down 
the anterior aspect of each thigh, but worse on the left than 
on the right.  However, he denied any muscular weakness or 
loss of control of his bladder or bowels.  The veteran 
reported that his pain would flare up when he walked or sat 
for prolonged periods of time, but that this pain could be 
alleviated through rest and medication.  In this regard, the 
veteran noted that he had used a transcutaneous electrical 
nerve stimulator (TENS) unit and undergone nerve blocks to 
alleviate his low back and leg pain.  The veteran was noted 
to be able to walk four city blocks.  He denied any history 
of falling or any need for assistance with daily living.

Clinical evaluation revealed deep tendon reflexes of 2+ for 
the right patella and right Achilles, and 1+ for the left 
patella and the left Achilles.  Posterior tibial reflexes 
were equal bilaterally.  Straight leg raising and Patrick 
tests were positive for the veteran's left leg, but negative 
for his right.  The examiner noted that Manual muscle testing 
was difficult to perform because the veteran complained of 
pain whenever any muscle group was tested.  Assessments were 
made of the veteran's throat flexors and extensors and 
neither muscle was weaker than 4/5.  Additionally, while 
tenderness was observed in the veteran's lower lumbar 
segments, sensation to pinprick and pulse were normal in both 
lower extremities.  The diagnoses were spondyloarthritis of 
the lumbar spine and herniated discs at L4-5 and L5-S1.  The 
examiner noted that he had reviewed the veteran's May 2004 
MRI showing mild facet hypertrophy at L4-S1 and severe left 
side foraminal stenosis involving the L5 nerve root.  
Finally, the examiner opined that with repetitive motions, 
the veteran was likely to experience a further decrease of 25 
percent of his range of motion on the basis of pain, and that 
his endurance might also be affected. 

The findings in the medical records and VA examination 
support a conclusion that the veteran did have radiculopathy 
affecting his left lower extremity, which resulted in 
impaired reflexes; pain, tingling, and numbness; and mild 
facet hypertrophy at L4-S1.  However, no muscle atrophy is 
present and the veteran's muscle strength is normal.  The 
Board therefore finds that the veteran's radicular symptoms 
in his left lower extremity are primarily sensory in nature 
and compatible with an incomplete paralysis of the sciatic 
nerve that is mild in degree.  Accordingly, the Board finds 
that the veteran is entitled to an award of separate 10 
percent rating for the neurological manifestations of his low 
back disability in his left lower extremity under DC 8520.  
The Board finds no evidence of organic changes, such as 
muscle atrophy, that would warrant a higher rating or 
demonstrate more than a mild degree of incomplete paralysis 
of the sciatic nerve.

The Board has considered the veteran's complaints of 
radicular symptoms in his right lower extremity, as well as a 
VA medical record dated in May 2003 that shows a positive 
right straight leg raising.  However, the Board concludes 
that this May 2003 record is not sufficient to warrant a 
separate rating in the absence of other evidence supporting 
the presence of neurological findings in the right lower 
extremity.  The probative value of that report is outweighed 
by the subsequent VA examination performed in August 2004, 
which is negative for any neurological deficiencies in the 
veteran's right lower extremity.  The Board therefore 
concludes that the evidence of record does not support an 
award of a separate rating for neurological manifestations of 
his low back disability in his right lower extremity under DC 
8520.  

The Board has found that the veteran is not entitled to a 
disability rating in excess of 40 percent for the orthopedic 
manifestations of his low back disability under the rating 
criteria in effect prior to September 2002..  Consideration 
has been given to the provisions of 38 C.F.R. §§ 4.40 and 
4.45.  However, there is no contention by the veteran and 
nothing of record reflecting unfavorable ankylosis of either 
the thoracolumbar spine or the entire spine, which would 
warrant a higher rating of 60 percent.  The question before 
the Board, then, is whether the veteran is entitled to a 
separate rating for his neurological manifestations.  As 
discussed above, while the veteran has complained of 
neurological manifestations affecting his bilateral lower 
extremities, objective manifestations have been demonstrated 
only for the veteran's left lower extremity, and these 
manifestations reveal no more than a mild degree of 
incomplete paralysis of the sciatic nerve.  Accordingly, the 
Board finds that the veteran is entitled to a separate 10 
percent rating for neurological manifestations of his low 
back disability in his left lower extremity under DC 8520.  

In sum, the weight of the credible evidence demonstrates that 
the orthopedic manifestations of the veteran's low back 
disability warrant no more than a 40 percent rating.  
However, the Board finds that the weight of the credible 
evidence demonstrates that the veteran is entitled to a 
separate 10 percent rating, but no higher, for the 
neurological manifestations of his low back disability in his 
left lower extremity.  All reasonable doubt has been resolved 
in favor the veteran in making this decision.  38 U.S.C.A. 
§ 5107(b) (West 2007); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2002 and July 
2004 and a rating decision in September 2004.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the June 2005 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to the claim for an increased rating.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.


ORDER

A rating in excess of 40 percent for the orthopedic 
manifestations of a low back disability is denied.

A separate 10 percent rating for the neurological 
manifestation of a low back disability of mild incomplete 
paralysis of the sciatic nerve in the left lower extremity is 
granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


